DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         ELIJAH ELLINGTON,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-1865

                          [September 13, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit; Broward County, Elizabeth A. Scherer,
Judge; L.T. Case No. 12-18399CF10A.

  Elijah Ellington, Crawfordville, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., WARNER and KUNTZ, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.